Citation Nr: 0623389	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  02-05 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES


1.  Entitlement to an increased (compensable) rating for 
residuals of a fractured nose.

2.  Entitlement to service connection for neck pain.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
right-side hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left-
side hearing loss.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depression.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right knee.


7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the left knee.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the right hip.

11.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the left hip.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1971 
and from November 1971 to November 1975.

This appeal is from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The issues above styled as 
claims for right and left hearing loss, and knee, hip and 
ankle conditions, the RO had styled as claims for bilateral 
hearing, knee, hip, and ankle conditions.  The veteran 
contends each of these results from injury, not from any 
systemic disease.  Entitlement to compensation for disability 
in each part must be established independently.  The issues 
are stated consistent with this requirement.

The issues other than increased rating for residuals of a 
fractured nose are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected residual of the veterans nose fracture 
is traumatic deviation of the nasal, which does not cause 50 
percent obstruction of both nares or total obstruction of one 
nare.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of a fracture of the nose are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6502 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Determination of entitlement to an increased rating is based 
on all of the medical evidence of record, including relevant 
medical history.  The medical findings are compared to the 
criteria in the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2005), to determine the extent to which a 
service-connected disability adversely affects the ability of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. §§ 4.2, 4.10 (2005).  
However, "where an increase in the disability rating is at 
issue, the present level of the disability is the primary 
concern.  . . .  [T]he regulations do not give past medical 
reports precedence over current findings."  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran sustained a fracture of his nose in service.  The 
residual of the fracture is a traumatically deviated septum, 
for which he is rated noncompensably disabled based on the 
amount of obstruction of his nasal passages.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6502 (2005).  The diagnostic code 
provides one compensable level of rating, 10 percent, if both 
nasal passages are 50 percent obstructed, or one nasal 
passage is totally obstructed.

VA examinations in April 2001 and October 2004 found the 
veteran's nares (nasal passages) patent, which means "open, 
unobstructed, not closed."  Dorland's Illustrated Medical 
Dictionary 1241 (27th ed. 1988).  The only evidence of record 
material to rating the residuals of the veteran's nasal 
fracture shows the disability is of noncompensable severity.  
38 C.F.R. § 4.31 (2005).

The veteran reports that he has congestion and nasal 
discharge.  The October 2004 VA examination that found the 
nares patent also found the nasal discharge and sinus 
congestion.  VA granted the veteran secondary service 
connection for these findings, rated 10 percent as sinusitis.  
VA regulation precludes pyramiding of ratings, or awarding 
more than one rating based on the same symptom or 
manifestation.  38 C.F.R. § 4.14 (2005).  It would be 
pyramiding to award a 10 percent rating for the deviated 
septum residual of the nasal fracture based on the nasal 
discharge when the nasal discharge is compensated in the 
rating for sinusitis.

Prior to adjudicating the instant claim, VA notified the 
veteran of the information and evidence necessary to 
substantiate his claim, and of his right to VA assistance, 
and of his and VA's respective burdens to produce information 
and evidence.  The letter requested evidence pertinent to the 
claim and provided forms for the veteran to authorize VA to 
obtain evidence on his behalf.  It did not explicitly request 
evidence currently in his possession.  A VA letter of 
September 2004 more explicitly identified the veteran's 
rights and the veteran's and VA's respective duties in 
producing information and evidence, and it explicitly 
requested evidence in the veteran's possession.  After 
development of additional evidence, VA readjudicated the 
claim and notified the veteran of the result.  In May 2006, 
VA notified the veteran of the effective date element of his 
claim for an increased rating.  The veteran's representative 
subsequently reviewed the veteran's claims file prior to its 
submission to the Board.  In sum, the veteran has been fully 
informed about how to prosecute his claim, Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the various elements of 
his claim, Dingess v. Nicholson, 19Vet. App. 473 (2006), and 
able to participate in its prosecution without prejudice 
arising from lack of notice.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  VA has discharged its notice duties in 
this case.  38 U.S.C.A. § 5102, 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).

VA has obtained all pertinent evidence of which it had 
notice.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2005).  VA did not obtain Social Security 
Administration records, which the veteran had told a VA 
examiner pertained to his back disability.  The veteran's 
claim for increased rating of the nose required showing a 
certain amount of obstruction of the nasal passages.  Nothing 
in the veteran's statements of record or elsewhere in the 
file provides a basis to rationally infer that SSA records 
might be pertinent to rating the veteran's nasal obstruction.  
VA examined the veteran twice.  The veteran has not notified 
VA of any treatment of his deviated septum or obstruction of 
nasal passages that could trigger an obligation to seek 
records of such treatment.  VA has discharged its duty to 
assist the veteran to obtain evidence to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).


ORDER

A compensable rating for residuals of a fracture of the nose 
is denied.




REMAND

The Board remanded this case in January 2004, in part, for VA 
to provide the veteran notice of the information and evidence 
necessary to reopen his previously denied claims.  The VA 
letter of September 2004, presumably intended to implement 
the Board's remand instruction, notified the veteran of the 
evidence necessary to substantiate an original claim.  VA 
subsequently provided the veteran three supplemental 
statements of the case (SSOC), August 2005, September 2005, 
and January 2006.  None included the law and regulation 
governing reopening his previously finally denied claims.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

The August 2005 and January 2006 SSOCs discussed the evidence 
necessary to reopen claims, but they applied the wrong 
definition of new and material evidence.  They applied the 
definition applicable to claims to reopen filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(applicability rules for amendment to 38 C.F.R. § 3.156(a) 
definition of new and material evidence).  The veteran filed 
his application to reopen in February 2001.  The September 
2005 SSOC discussed the previously denied claims as if they 
had not been denied previously.

Notice of the information and evidence necessary to 
substantiate a claim to reopen a previously denied claim must 
include notice of the requirement to submit new and material 
evidence, including notice of the reason for the previous 
denial and of the type of evidence that will be new and 
material in the context of the veteran's claims.  Kent v. 
Nicholson, 19 Vet. App. ----, ---- No. 04-181, slip op. at 9 
(Mar. 31, 2006).  In this case that notice must include the 
definition of new and material evidence applicable to the 
veteran's claim.  Failure to notify the veteran of the 
correct burden of proof in his claim is an inherently 
prejudicial failure to notify his of the information and 
evidence necessary to substantiate his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

The Board's January 2004 remand discussed in some detail the 
necessity of Social Security Administration (SSA) records.  
The remand mistakenly omitted an explicit instruction to 
obtain SSA records from the indented "action paragraphs" of 
the order in which the Board give the AMC specific 
instruction.  The AMC did not obtain the SSA records.

There is no rule constraining VA responsibility in 
implementing the Board's remand to those paragraphs, nor is 
there a rule stating VA's obligation in implementing a Board 
remand extends to instructions to be gleaned or inferred from 
the body of the discussion prefacing the action paragraphs.  
While there is thus no obvious violation of the veteran's 
right to VA performance of Board remand orders, see Stegall 
v. West, 11 Vet. App. 268, 271 (1998), VA nonetheless had an 
obligation to obtain the SSA records independent of the 
Board's remand.  See Diorio v. Nicholson, No. 03-1889, slip 
op. 8 (July 18, 2006).  Incidentally, the September 2004 AMC 
letter to the veteran explicitly stated VA would obtain SSA 
records.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of the information 
and evidence necessary to reopen his 
claims for service connection for right-
sided hearing loss, left-sided hearing 
loss, major depression, degenerative joint 
disease (DJD) of the right hip, DJD of the 
left hip, DJD of the right knee, DJD of 
the left knee, a right ankle condition, 
and a left ankle condition.  The letter 
must inform the veteran in terms of the 
definition of new and material evidence 
effective prior to August 29, 2001, see 
38 C.F.R. § 3.156(a) (2001), and in all 
other ways comply with 38 U.S.C.A. 
§ 5103(a) (West 2002); and 38 C.F.R. 
§ 3.159(b) (2005), as they apply to 
applications to reopen previously finally 
denied claims, including the evidence 
lacking in the prior adjudication and the 
information and evidence necessary to 
substantiate the claim to the underlying 
benefit, as discussed in Kent, slip op. at 
9.

2.  Obtain from the Social Security 
Administration any administrative law 
judge decision and any medical records 
showing the medical basis of the veteran's 
award of SSA benefits.

3.  If and only if new and material 
evidence is submitted as to any of the 
claims at issue subject to prior finality, 
schedule the veteran for a VA examination 
to diagnose or rule out the disability for 
which a claim is reopened.

*	If any examination is ordered, the 
examiner is to provide an opinion 
whether it is less than 50 percent 
likely, as likely as not (50/50), or 
more than 50 percent likely that the 
diagnosed condition began in or is 
the result of a disease or injury 
incurred in service.  Provide the 
examiner with the claims file for 
review in formulating an opinion.

4.  Readjudicate the claims for service 
connection for neck pain, and whether to 
reopen claims for service connection for 
right-side hearing loss, left-side hearing 
loss, major depression, DJD of the right 
hip, DJD of the left hip, DJD of the right 
knee, DJD of the left knee, a right ankle 
condition, or a left ankle condition.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


